 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7
     Attorney for Salvador Lopez-Pulido
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-168-RFB-VCF
12
                    Plaintiff,                             STIPULATION TO CONTINUE
13
                                                           PRETRIAL MOTION DEADLINES
            v.
14                                                         (First Request)
     SALVADOR LOPEZ-PULIDO,
15
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Katherine Tanaka, Assistant Federal Public Defender, counsel for Salvador Lopez-Pulido,
21
     that the previously ordered deadline for filing of pretrial motions be vacated and that the parties
22
     herein shall have to and including September 9, 2019, within which to file the Defendant’s
23
     pretrial motions currently due August 9, 2019.
24
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25
     shall have to and including September 23, 2019, to file any and all responsive pleadings,
26
     currently due August 23, 2019.
 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including September 30, 2019, to file any and all replies to dispositive motions,
 3   currently due August 30, 2019.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Counsel for the defendant needs additional time to review discovery and
 6   consider pretrial motions.
 7           2.      The defendant is incarcerated and does not object to the continuance.
 8           3.      The parties agree to the continuance.
 9           4.      Additionally, denial of this request for continuance could result in a miscarriage
10   of justice.
11           This is the first stipulation to continue filed herein.
12           DATED this 7th day of August, 2019.
13    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
14
15       /s/ Katherine Tanaka                               /s/ Jared Grimmer
      By_____________________________                    By_____________________________
16
      KATHERINE TANAKA                                   JARED GRIMMER
17    Assistant Federal Public Defender                  Assistant United States Attorney

18
19
20
21
22
23
24
25
26
                                                        2
 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-168-RFB-VCF
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     SALVADOR LOPEZ-PULIDO,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to review discovery and
14   consider pretrial motions.
15           2.     The defendant is incarcerated and does not object to the continuance.
16           3.     The parties agree to the continuance.
17           4.     Additionally, denial of this request for continuance could result in a miscarriage
18   of justice.
19
20
21
22
23
24
25
26
                                                      3
 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   September 9, 2019, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including September 23, 2019 to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including September 30, 2019 to file any and all replies to dispositive motions.
 8                     8th day of August, 2019.
            DATED this ____
 9                                                                                         _____
10                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
